Citation Nr: 0905607	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for arthritis of the 
bilateral hips, claimed as bone loss of the right and left 
hip.

6.  Entitlement to service connection for arthritis of the 
bilateral knees, claimed as bone loss of the right and left 
leg.

7.  Entitlement to service connection for neuropathy of the 
right and left hand.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from January 
1967 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in August 2005 by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
diabetes mellitus, to include as secondary to herbicide 
exposure; erectile dysfunction; hearing loss; tinnitus; 
arthritis of the bilateral hips, claimed as bone loss of the 
right and left hip; arthritis of the bilateral knees, claimed 
as bone loss of the right and left leg; neuropathy of the 
right and left hand; sleep apnea; and PTSD.

In November 2008, the Veteran testified at a hearing before 
RO personnel; a transcript of the hearing is of record.  The 
record was held open for 60 days for the Veteran to submit 
private treatment records.
In November 2008, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
hearing loss, arthritis of the bilateral hips and bilateral 
knees, and sleep apnea claims on appeal.  A waiver of RO 
jurisdiction for this evidence was received in a written 
statement dated in November 2008 that is included in the 
record.  The Board accepts this evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  On November 19, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal as to service 
connection for diabetes mellitus and erectile dysfunction is 
requested.

3.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

4.  Although the Veteran may well have experienced in-service 
noise exposure as alleged, the record contains no competent 
opinion addressing the question of whether there exists a 
medical nexus between any in-service noise exposure and 
current bilateral hearing loss, and the evidence addressing 
his pre- and post-service occupational noise exposure weighs 
against the claim.

5.  Tinnitus is not shown to be due to exposure to acoustic 
trauma during military service.

6.  Arthritis of the bilateral hips was first shown many 
years after separation from service, and is not shown to be 
related to events, disease, or injury during military 
service.

7.  Arthritis of the bilateral knees was first shown many 
years after separation from service, and is not shown to be 
related to events, disease, or injury during military 
service.

8.  The Veteran is not shown to have a current neuropathy 
disability of the right or left hand for VA compensation 
purposes. 

9.  Sleep apnea was first shown many years after separation 
from service and is not shown to have been the result of 
events, disease, or injury during military service.

10.  The Veteran is not shown to have a current PTSD 
disability as a result of events during military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for diabetes mellitus by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for erectile dysfunction by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  Hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
so presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

4.  Tinnitus was not incurred in or aggravated by military 
service, nor may service incurrence of an organic disease of 
the nervous system be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

5.  Arthritis of the bilateral hips was not incurred in or 
aggravated by military service, nor may service incurrence of 
arthritis of the bilateral hips be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

6.  Arthritis of the bilateral knees was not incurred in or 
aggravated by military service, nor may service incurrence of 
arthritis of the bilateral knees be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

7.  Neuropathy of the right and left hand was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).

8.  Sleep apnea was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).

9.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for service connection for 
hearing loss; tinnitus; arthritis of the bilateral hips, 
claimed as bone loss of the right and left hip; arthritis of 
the bilateral knees, claimed as bone loss of the right and 
left leg; neuropathy of the right and left hand; sleep apnea; 
and PTSD were received in February 2005.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in March 2005.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claims were 
reviewed and a statement of the case was issued in March 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in July 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
private treatment records pertaining to his claimed 
disabilities have been obtained and associated with his 
claims file.  

The Veteran was not provided a VA medical examination and 
opinion to assess the current nature and etiology of any of 
his claimed disabilities.  However, VA need not conduct an 
examination with respect to these claims on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4) (2008).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this 
case.  With respect to the Veteran's claimed tinnitus, 
neuropathy of the right and left hand, and PTSD disabilities, 
there is no evidence of a current diagnosis or persistent or 
recurrent symptoms of any of these disabilities.  Regarding 
his hearing loss, sleep apnea, and arthritis of the hips and 
knees, although there is evidence of current disability or 
symptoms, there is no indication that these claimed 
disabilities occurred in service or may be associated with 
his service.  Therefore, a VA examination to evaluate these 
claimed disabilities is not warranted.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection for Diabetes Mellitus and Erectile 
Dysfunction

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  On November 19, 
2008, the appellant withdrew the appeals concerning service 
connection for diabetes mellitus and erectile dysfunction, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeals and they are 
dismissed.



General Law and Regulations-Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), and/or degenerative arthritis, 
although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2006)

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

In addition, a Veteran is entitled to a presumption of 
service connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2008); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran's service personnel records reflected that his 
military service included service in Vietnam from May 1968 to 
January 1969.  Awarded medals included the Vietnam Service 
Medal (VSM) and Vietnam Campaign Medal (VCM).  His military 
occupational specialty was listed as carpenter.

Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as 
a result of noise exposure from large generators while 
working as a carpenter during service.

Service personnel records note that prior to service, the 
Veteran was employed for nine months as an auxiliary 
equipment operator at a power plant where he ran auxiliary 
steam equipment.

During service, the Veteran underwent two pre-induction 
audiometric examinations.  It should be noted that prior to 
November 1967, service departments used ASA units to record 
puretone sensitivity thresholds in audiometric measurement.  
VA currently uses ISO (ANSI) units.  For purposes of 
comparison between the service audiometric data and more 
recent VA audiometric data, the table below shows the ASA 
measurements recorded in service, with the comparable ISO 
(ANSI) measurements in adjacent parentheses.  The results are 
recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
July 1965

RIGHT
15 (30)
15 (25)
15 (25)
*
*

LEFT
15 (30)
15 (20)
15 (25)
*
*
October 
1966

RIGHT
20 (35)
5 (15)
0 (10)
5 (15)
10 (15)

LEFT
15 (30)
5 (15)
0 (10)
15 (25)
45 (50)

*The July 1965 audiometric examination lists results of 
"15" for the right and left ear; however, the number is 
divided by the vertical line separating the 3000 and 4000 
Hertz columns.  Nevertheless, whether the examiner intended 
to list 15 (25) for each ear under 3000 Hertz, or 15 (20) for 
each ear for 4000 Hertz, the results of the July 1965 
examination do not equate to impaired hearing for VA 
purposes.

In the October 1966 pre-induction Report of Medical History, 
the Veteran related that his usual occupation was auxiliary 
equipment operator.  His service treatment records contained 
no complaints or findings of tinnitus.  

An Employee Audio History Report from April 1974 to September 
2004 from Southern Company reflects impaired hearing for VA 
purposes in the left ear from at least April 1974 and in the 
right ear from at least December 1985.  

In November 2008, the Veteran testified that he began working 
as a laborer in April 1966 at Southern Company, which was 
previously called Alabama Power, and returned there after 
service to work in operations and maintenance on generators 
from February 1969 until January 2006.  He testified that the 
company had foam ear plugs, but did not have mandatory 
hearing protection until the 1970s when the Occupational 
Safety and Health Administration (OSHA) began to regulate 
workplaces.  He also testified that his job was very noisy 
and that he first noticed ringing in his ears in the mid-
1970s.
The Board has considered the Veteran's claims for service 
connection for hearing loss and tinnitus, but finds that they 
are not warranted because there is no evidence of hearing 
loss or tinnitus in service, nor is there any basis for 
attributing such disability to service.  Rather, the Veteran 
presented evidence that he worked for nine months prior to 
service in a very noisy occupational environment without 
hearing protection and returned to the same company after 
service where he again worked without hearing protection 
until the 1970s.  Significantly, signs of a hearing loss in 
the left ear at 4000Hz were noted during the October 1966 
audiometric examination.  The record includes no medical 
evidence showing complaints or treatment for hearing loss or 
tinnitus, and it includes no competent medical opinion 
establishing a medical relationship between his claimed 
hearing loss and tinnitus disabilities to any established in-
service noise exposure or disease, and neither the Veteran 
nor his representative has presented, identified, or alluded 
to the existence of any such opinion.  Without medical 
evidence of a nexus between a claimed in-service disease or 
injury and the present disease or injury, service connection 
cannot be granted on a direct basis.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The claims for service connection 
for hearing loss and tinnitus must be denied.

Arthritis of the Bilateral Hips and Bilateral Knees

The Veteran contends that he has arthritis of the bilateral 
hips and bilateral knees as a result of doing construction 
work with heavy two-by-four and two-by-six oak beams during 
military service.

Service treatment records are entirely silent for any 
complaints, findings or reference to the hips and knees.  

A statement from Chelsea Family Medicine dated in July 2005 
indicated that the Veteran has severe osteoarthritic disease 
in both hips, and a statement from St. Vincent's Orthopedics, 
P.C., dated in March 2006 reported that he has bilateral hip 
and knee arthritis.

In November 2008, the Veteran testified that he was diagnosed 
with arthritis in his knees in the mid-1990s and in his hips 
around 2000.  He also testified that he was awarded 
disability benefits from the Social Security Administration 
(SSA) in July 2006 based on arthritis in his hips and knees, 
and that he had a quintuple-bypass surgery in February 2006, 
within days after his last day of work in January 2006.  

When the record suggests that SSA may have records pertinent 
to the appellant's claim, but which have not been obtained, 
either a remand is required to obtain the records, or a non-
conclusory explanation needs to be provided as to why the SSA 
records would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 
5103A(b)(1), 7104(d)(1).  The Board finds that the SSA 
records are not required to decide the Veteran's claims for 
service connection for arthritis of his bilateral hips and 
bilateral knees because he testified that the earliest he was 
diagnosed with either disability was in the mid-1990s, 
approximately 25 years after separation from service, and the 
first medical diagnosis of arthritis is documented in 2005.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Additionally, no competent evidence of record provides a link 
between the Veteran's arthritis disabilities and his active 
service.  Without medical evidence of a nexus between a 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted on a direct 
basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Neuropathy of the Right and Left Hand

Service treatment records are entirely silent for any 
complaints, findings or reference to the hands.  The 
Veteran's claims file contains no evidence that he has 
current neuropathy of the right and left hand, to include as 
secondary to his claimed diabetes mellitus disability.  In 
November 2008, he testified that he believed his neuropathy 
of the right and left hand was the result of exposure to 
Agent Orange (herbicides) and that he would submit medical 
documentation of his claimed disability.  As agreed, the file 
was held open for 60 days, in order that the Veteran could 
submit evidence.  No additional medical evidence was 
received, however.  Therefore, his claim for service 
connection for neuropathy of the right and left hand must be 
denied because there is no evidence of a current disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Sleep apnea

Service treatment records are entirely silent for any 
complaints, findings or reference to sleep apnea.  At the 
time of his separation from service, he was noted to be 6-
feet tall, and weighed 200 pounds.

A patient information and delivery form from Precision CPAP, 
Inc. dated in February 2007 lists a diagnosis of OSA 
(obstructive sleep apnea).  

In November 2008, the Veteran testified that his sleep 
pattern during service was disturbed by having to pour 
concrete for 24 hours or by waking to an attack on the 
compound.  He testified that his wife first noticed a problem 
with his sleep when he first returned from service, but he 
did not seek treatment for his sleep disorder until the mid-
1980s.  He further testified that at one point he weighed 
over 300 pounds and that a doctor had suggested to him that 
his weight was related to his sleep problems.  He added that 
he got down to 230 pounds, but still had sleep apnea.

The Board has considered the Veteran's claim for service 
connection for sleep apnea, but finds that it is not 
warranted because there is no connection between his current 
sleep disorder and any event, injury, or disease in service.  
Here, the first evidence of sleep apnea is the February 2007 
delivery form from Precision CPAP, Inc., more than 38 years 
after separation from service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Additionally, no competent 
evidence of record provides a link between the Veteran's 
sleep apnea and his active service.  On the contrary, the 
Veteran's own testimony provides a link between his reported 
excess weight and his current sleep apnea.  Without medical 
evidence of a nexus between a claimed in-service disease or 
injury and the present disease or injury, service connection 
cannot be granted on a direct basis.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

PTSD

The Veteran contends that he experienced two particularly 
stressful incidents in service that led to his claimed PTSD 
disability:  riding in the back of a vehicle that struck and 
killed a girl in 1968, and "seeing stuff" while unloading 
choppers at hospital sites he was constructing.  Service 
treatment records are entirely silent for any complaints, 
findings or reference to any psychiatric disorder, including 
PTSD.  

The Veteran's claims file contains no evidence that he has a 
current PTSD disability, and he testified in November 2008 
that he does not have a PTSD diagnosis yet.  Therefore, the 
Veteran's claim for service connection for PTSD must be 
denied because there is no evidence of a current PTSD 
disability.  See Brammer v. Derwinski, 3 Vet. App. at 225.

All Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that he has 
hearing loss, tinnitus, arthritis in his hips and knees, 
neuropathy of the right and left hand, sleep apnea, and PTSD 
as a result of events during military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson 
without the appropriate medical training or expertise, he is 
not competent to render probative (i.e., persuasive) opinions 
on these medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
disabilities have no probative value.
For all the foregoing reasons, the claims for service 
connection for hearing loss, tinnitus, arthritis of the 
bilateral hips and bilateral knees, neuropathy of the right 
and left hand, sleep apnea, and PTSD must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is dismissed.

The appeal as to service connection for erectile dysfunction 
is dismissed.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for arthritis of the 
bilateral hips is denied.

Entitlement to service connection for arthritis of the 
bilateral knees is denied.

Entitlement to service connection for neuropathy of the right 
and left hand is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


